Title: To George Washington from Bancroft Woodcock, 11 March 1786
From: Woodcock, Bancroft
To: Washington, George



Respected FriendGeorge Washington
Wilmington Delaware State11—3 Mo. 1786

As I understand thou art a Lover of Regularity & Order, I take the Freedom to sugjest to thee, (hopeing it will not offend) that from what a person from Allexandra told me, (on seeing his & another Street-Commissioner, laying out the Fronts of Lots, to prevent the Masons from Incroaching on the Streets or on their neighbours) I understand that they are not Building that Town with that Accuracy that we are, & which we have found by Experience to be Absolutely Necessary to prevent Contention & even Lawsuits.
Our Mode is approved & admited by Rittenhous & Lukins, in Preferrence to theirs of Philadelphia. In the year 84 we were Appointed to Run our Streets over again, which with an Instrument I Constructed & an Accromattic glass, we adjusted & Corrected the Irregularities into which the former Commissioners had Inevitablity run, for want of such Machine, we have now placed Stones from one to Four Hundred weight with a Hole in them in the Center of the Intersections of the Streets, from which all Frunts of Houses, Party Walls & Partition Fences within the Corporation are to be Adjusted & Govern’d according to an Act of Assembly. This Mode I would have Allexandra Addopt, & the sooner the better to prevent Irregularities & Disputes.
If my Assistance will be acceptable, I will bring my Instrument & assist the Street Commissioners of Allexandra, for Tenn Shillings pr Day & my Accomodations.

And my Esteem’d Friend, suffer me to Request of thee, What I have often Pourd out my Tears & put up my Supplycations to the God of my Life for thee as for my self, when I have had to Remember thee, that as the curtain of our Evening Closes, & (metaphorically) our shadows Lengthens, thou & I may Dayly Experience more or less ⟨mutilated⟩ a Well grounded Hope, that when the auful Period arrives, wh⟨en⟩ we must forever be Seperated from all Mundine enjoyments, we may be Admited to Join the Heavenly Hoste, in the full Fruition of that Joy, the foretaste of which was so Delightful to the Soul, whilst in these Houses of Clay. That this may be Favourably received is the Desire of thy Friend

Bancroft Woodcock

